UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                     ______________

                              No. 19-2775
                            ______________

                    UNITED STATES OF AMERICA

                                   v.

                           DONNA FALLON,
                                              Appellant
                            ______________

                              No. 19-2788
                            ______________

                    UNITED STATES OF AMERICA

                                   v.

                            DEAN VOLKES,
                                              Appellant
                            ______________

                              No. 19-2792
                            ______________

                    UNITED STATES OF AMERICA

                                   v.

          DEVOS LTD LLC d/b/a GUARANTEED RETURNS,
                                         Appellant
                       ______________

(E.D. Pa. Nos. 2-14-cr-00574-003, 2-14-cr-00574-002, & 2-14-cr-00574-001)


               SUR PETITION FOR PANEL REHEARING
Present: KRAUSE, PHIPPS, and FUENTES, Circuit Judges


              The petition for rehearing filed by appellants Donna Fallon and Dean

Volkes in the above-entitled case having been submitted to the judges who participated in

the decision of this Court, it is hereby O R D E R E D that the petition for rehearing by

the panel is granted. The opinion and judgment entered September 30, 2022 are hereby

V A C A T E D. A subsequent opinion and judgment will be issued. In light of the

vacatur of the panel opinion, no further action on the pending petition for rehearing en

banc is required. See 3d Cir. I.O.P. 9.5.7.

                                              BY THE COURT,

                                              s/ Julio M. Fuentes
                                              Circuit Judge

Dated: December 20, 2022